Case: 12-13949       Date Filed: 04/18/2013       Page: 1 of 2


                                                                      [DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 12-13949
                               ________________________

                          D.C. Docket No. 1:07-cr-20793-UU-2



UNITED STATES OF AMERICA,

                                                                   Plaintiff - Appellee,

                                            versus

CLINTON DEON SCARLETT,

                                                                   Defendant - Appellant.

                               ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            ________________________

                                       (April 18, 2013)

Before DUBINA, Chief Judge, BARKETT and KLEINFELD, * Circuit Judges.

PER CURIAM:




       *
        Honorable Andrew J. Kleinfeld, United States Circuit Judge for the Ninth Circuit, sitting
by designation.
              Case: 12-13949     Date Filed: 04/18/2013   Page: 2 of 2


      Clinton Deon Scarlett appeals the district court’s denial of his motion for a

sentence reduction, pursuant to 18 U.S.C. § 3582(c)(2) and Amendment 750 to the

Sentencing Guidelines, following his conviction for maintaining a drug-involved

premise in violation of 21 U.S.C. § 856(a)(1). Because of the lack of clarity in the

record, we vacate Scarlett’s original sentence and remand to the district court to

resentence in accordance with Amendment 750.

      VACATED and REMANDED.




                                          2